Citation Nr: 1241275	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  08-07 801	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for seborrheic dermatitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in June 2007 by the Department of Veteran Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran was scheduled to attend a March 2012 Travel Board hearing, but he did not report for the hearing or request that it be rescheduled.  Therefore, the hearing request is deemed withdrawn and the Board will proceed to decide the appeal.  38 C.F.R. § 20.704 (2012).

In April 2012 the issue of entitlement to an initial compensable rating for seborrheic dermatitis was remanded to the RO for additional development.  The RO complied with the remand instructions and the appeal was returned to the Board.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's seborrheic dermatitis affects less than 5 percent of the entire body, or less than 5 percent of the exposed areas, and no more than topical therapy has been required.


CONCLUSION OF LAW

The criteria for an initial compensable rating for seborrheic dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) defined VA's duty to assist a veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

The appeal as to an increased rating for seborrheic dermatitis arises from disagreement with the initial evaluation following the grant of service connection. Once service connection is granted, the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran. 

The Veteran was provided VA examinations in May 2007 and February 2011. Neither VA skin disease examination reports discuss the extent of the seborrheic dermatitis in other parts of the Veteran's body other than his scalp, ears, and face.  In addition the examiners did not discuss the percentage of the entire body or the percentage of the exposed areas affected.   The Board remanded the claim to the RO to afford the Veteran a new VA examination.  

Pursuant to the Board's April 2012 remand, the Veteran was scheduled for VA examinations in May and June 2012.  He did not report for either of these VA examinations and has not shown good cause for his failure to report for either of them.  A letter from the RO dated in April 2012, as well as the September 2012 Supplemental Statement of the Case (SSOC), informed him that failure to report for a scheduled VA examination may have adverse consequences, including the possible denial of his claim. The Court has held that "[t]he duty to assist is not always a one-way street." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Where entitlement to a benefit cannot be established or confirmed without a current VA examination and the Veteran fails to report for an examination scheduled in conjunction with an original compensation claim (as in this case), the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b) (2012).  The Veteran also has an obligation to assist in the adjudication of his claim.  The Veteran must be prepared to meet his obligations by cooperating with VA efforts to provide an adequate medical examination and submitting to the Secretary all medical evidence supporting his claim.  Olson v. Principi, 3 Vet. App. 480 (1992).  Individuals for whom examinations have been authorized and scheduled are required to report for same.  38 C.F.R. § 3.326 (2012).  In view of the foregoing, the Board concludes that there is no duty to attempt to provide another examination or medical opinion.  And, as VA has fulfilled the duty to notify and assist to the extent possible, the Board can consider the merits of this appeal without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Higher initial rating criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2012).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2012); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for an increased rating is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following the award of service connection for this disability, the rule articulated in Francisco does not apply. Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the rating must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id.   In all claims for increase, VA has a duty to consider the possibility of assigning staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's seborrheic dermatitis has been rated under Diagnostic Code 7806 for dermatitis or eczema.  Under this provision: 

Less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and no more than topical therapy required during the past 12-month period warrants a noncompensable rating;

At least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period warrants a 10 percent rating;

20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period warrants a 30 percent rating;

More than 40 percent of the entire body or more than 40 percent of exposed areas affected, or constant or near- constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period warrants a 60 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7806.

The Veteran's seborrheic dermatitis may also be rated as disfigurement of the head, face or neck (DC 7800) or scars (DC's 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.

During the pendency of the Veteran's appeal, the criteria for rating the skin was amended, effective October 23, 2008. See 73 Fed. Reg. 54,708 (September 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2010)). 

Where the rating criteria are amended during the course of an appeal for an increased evaluation, the Board considers both the former and current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  However, because the amended regulations with respect to scars are only applicable to claims received on or after October 23, 2008, and the Veteran's claim was received in August 2006, the regulations as amended are not applicable. 

Prior to October 23, 2008, Diagnostic Code 7800 rated scars based on the presence or absence of the eight characteristics of disfigurement: scar five or more inches in length; scar at least one-quarter inch wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); or skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 

To that end, Diagnostic Code 7800 provides for a 10 percent rating when one characteristic of disfigurement is present; a 30 percent rating when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or; with two or three characteristics of disfigurement; a 50 percent rating when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement; and the maximum 80 percent evaluation when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement. See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1).
The Board finds that the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for the service-connected seborrheic dermatitis.  As noted above, the Veteran failed to report for VA examinations scheduled for May and June 2012 and has not shown good cause for his failure to report for either of these examinations.  When a claimant, without good cause, fails to report for an examination scheduled in conjunction with an original compensation claim (including a higher initial rating claim), the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b) (2012).  Thus, the Veteran's higher initial rating claim for his service-connected seborrheic dermatitis will be rated on the evidence of record.  Id.  

Background

The Veteran was provided a VA examination in May 2007. The Veteran reported an intermittent rash which began in 1986, described as a rash on the face.  It also involved his scalp and ears.  He has treated it for the past 18 years with daily topical application of hydrocortisone cream.  There have been no side effects, systemic systems, malignant or benign neoplasms, associated urticaria, or erythema multiforme.  The examiner noted minimum scars on the bilateral NLFs (nasolabial folds) and inside the ears; and, minimum scalp scaling.  The diagnosis was seborrheic dermatitis.  The examiner noted that the condition was frequently made worse by heat in summer and by sweating.

The Veteran was provided a second VA examination in February 2011. The Veteran reported a rash which began when he was 18 years old and has been consistent since then.  It was worse in hot weather and in the mornings.  He has treated it for the past 10 to 20 years with daily topical application of hydrocortisone cream.  There have been no side effects, systemic symptoms, malignant or benign neoplasms, associated urticaria, or erythema multiforme.  The examiner noted greasy flaking of glabella (space between eyebrows), NLFS, and mildly on the scalp.  The diagnosis was seborrheic dermatitis.  The examiner noted that this was a common condition occurring especially in adult males, and thought to be caused by yeast. 

Analysis

The Board acknowledges the Veteran's assertions that his service-connected seborrheic dermatitis is more disabling than currently evaluated.  The competent evidence of record does not support this assertion, however, and shows instead that the Veteran's service-connected seborrheic dermatitis is manifested by less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and no more than topical therapy required during the entire rating period.  

Although the percentage of the entire body or of the exposed area was not discussed by the VA examiners in May 2007 and February 2011; the first examiner described the Veteran's condition as minimum scars on the bilateral NLFs and inside the ears with minimum scalp scaling: the second examiner noted greasy flaking of the space between eyebrows), NLFS, and mildly on the scalp, noting that it was a common condition occurring especially in adult males.
  
The Veteran himself during the examinations only described the condition as a rash on the face, scalp and ears which he treated with daily topical application of hydrocortisone cream.  There have been no side effects, systemic systems, malignant or benign neoplasms, associated urticaria, or erythema multiforme.

The Veteran further has not identified or submitted any competent evidence, to include a medical nexus, demonstrating his entitlement to an initial compensable rating for his service-connected seborrheic dermatitis.  

At no point during the rating period does the evidence show at least 5 percent of the entire body, or at least 5 percent of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period which is the criteria for a 10 percent rating.  Diagnostic Code 7806.  

Other skin rating criteria have been considered. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Diagnostic Codes 7800, 7801, 7802, 7803, 7804, and 7805 do not apply as the evidence does not reveal that the seborrheic dermatitis exhibits even one characteristic of disfigurement; is not shown to have caused limited motion; to be a deep scar; to be unstable; to be painful on examination; or to cause limitation of function of the nose, ear, eyebrows, or scalp areas.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805 (2008).
 
The Board finds that, because the competent evidence indicates that the Veteran's service-connected seborrheic dermatitis has not changed during the pendency of this appeal, consideration of staged ratings is not warranted.  See Fenderson, 12 Vet. App. at 119.  The Board again notes that, although evidence might have been obtained on VA examinations scheduled for May and June 2012 which showed changes in the Veteran's service-connected seborrheic dermatitis, he did not report for these examinations.  The Board may therefore proceed to adjudicate this claim on the available evidence of record.  See 38 C.F.R. § 3.655.

Based on this evidence of record, the Board finds that a preponderance of the evidence is against the claim for a compensable initial rating for seborrheic dermatitis at any time during the rating period.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular consideration

Consideration has also been given regarding whether the assigned schedular rating is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b) (1) (2012).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular rating is adequate, and referral is not required.  Thun, 22 Vet. App. at 116. 

The schedular rating in this case is adequate. A ratings in excess of the one assigned is provided for certain manifestations of the service-connected disorder, but the medical evidence reflects that those symptoms are not present in this case.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disability.  Marked interference of employment has not been shown. Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required. 


ORDER

Entitlement to a compensable rating for seborrheic dermatitis is denied. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


